DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 5 does not have proper dependency, appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 16-20 are rejected under 35 U.S.C 103(a) as being unpatentable over KR 102009-0125317 (“KWAK”) in view of KR 100229189 (“JI”). As to KWAK and JI, Examiner is relying on the drawings provided by Applicant.
 
Regarding Claims 1 and 16KWAK discloses A refrigerator comprising:
	a main body(10);
	 a storage compartment (20, 30) provided in the main body, the storage compartment configured to have a shelf arranged therein; and
	shelf fixing devices (at each side 540) provided at opposite sidewalls inside the storage compartment to fix the shelf, wherein each of the shelf fixing devices includes:
	a shelf support portion (540, seen in Figs. 2-3) configured to support a lower side of the shelf and to move in a downward direction as a load on the shelf increases; 
	a shelf fixing portion (530) configured to fix the shelf at an upper side of the
shelf and to move in the downward direction together with the shelf support portion;
and move in the downward direction together with the shelf support portion; and

	KWAK does not disclose the connecting portion allowing the shelf fixing portion and the shelf support portion to have different moving lengths.
	JI discloses a similar invention having a shelf (60) with a the connecting portion (90) allowing the shelf fixing portion and the shelf support portion to have different moving lengths (via spring 91) on the basis of a gear ratio of the pair of gears so that a fixing force on the shelf is changed according to the load of on the shelf(91).
	It would have been obvious to one having skill in the art before the effective filing date of the invention that the shelf taught by KWAK could be adapted so that the elf support portion to have different moving lengths on the basis of a gear ratio of the pair of gears so that a fixing force on the shelf is changed according to the load of on the shelf(91); as demonstrated by JI, so the shelf can be adapted to change with heavier storage items
Regarding Claim 2, the combination discloses (KWAK) wherein the connecting portion includes a pair of gears (510)each rotating in linkage with a corresponding one of the shelf support portion and the shelf fixing portion, the pair of gears (510 having different sizes (512, 514).
Regarding Claim 3, the combination discloses (KWAK) wherein the connecting portion includes a first gear engaged with the shelf support portion and rotating relative to the shelf support portion, and  a second gear engaged with the shelf fixing portion and the first gear and the second gear rotating relative to the shelf fixing portion and the first gear and being smaller than the first gear.
Regarding Claim 4, the combination discloses (JI) the shelf fixing devices includes a pair of shelf fixing devices at each of the opposite sidewalls of the storage
compartment, and each of the opposite sidewalls includes a pair of insertion grooves
into which the pair of shelf fixing devices are inserted, respectively.
Regarding Claim 17, the combination discloses (KWAK) wherein the pair of gears (512, 514) include: a first gear engaged with the shelf support portion (540) and rotating relative to the shelf support portion; and a second gear (512, 514) engaged with the shelf fixing portion and the first gear and the shelf support portion to have different moving lengths on the basis of a gear ratio of the pair of gears so that a fixing force on the shelf is changed according to the load of on the shelf.
Regarding Claim 18, the combination discloses (KWAK) wherein the shelf support portion (540) includes a first rack gear engaged with the first gear (512, 514), and a support plate configured to support the shelf, and the shelf fixing portion includes a second rack gear (512, 514 engaged with the second gear, and a fixing protrusion configured to fix the shelf (as seen in Fig. 4).
Regarding Claim 19, the combination discloses (KWAK) the shelf (200) has opposite side edges thereof formed with fixing grooves that are fixed by the fixing protrusions (As taught by Ji, see 93).
Regarding Claim 20, the combination discloses (KWAK) - wherein as the load on the shelf (200) increases, a difference between a distance moved downward by the shelf fixing portion (530) and a distance moved downward by the shelf support portion (540) is reduced to thereby increase the fixing force with which the fixing protrusion is fixed to the fixing groove.
Allowable Subject Matter
Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 6-15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLEY S WRIGHT whose telephone number is (571)270-3328.  The examiner can normally be reached on M-F 12:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 5712703742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/KIMBERLEY S WRIGHT/Primary Examiner, Art Unit 3637